The opinion of the court was delivered by
Wedell, J.:
Defendants have filed a petition for rehearing. The state has filed its answer thereto, and has requested modification of a portion of the opinion dealing with the effect of a contract referred to in the course of the opinion.
All matters raised by defendants’ petition for rehearing which were presented on the appeal have been previously considered and determined. The petition for rehearing is denied.
Touching the request of the state for modification of our opinion, the effect of the contract is not specifically before us for present adjudication; but our opinion should not be construed to mean that if the county commissioners made a contract for the payment of an amount which was in fact a violation of R. S. 19-242, such alleged contract could be a defense to the charge alleged in the indictment.
The motions for rehearing and for modification are denied.